OPINION — AG — ** SECURITY — COUNTY FUNDS — COUNTY TREASURER ** IT IS THE CUSTOM OF SOME OF THE COUNTY TREASURERS IN THE STATE TO DEPOSIT ALL MONEYS COLLECTED BY THEM AS COUNTY TREASURER (OTHER THAN MONEY RECEIVED AND DEPOSITED IN " OFFICIAL DEPOSITORY ACCOUNTS), IN ONE GENERAL OR CLEARING ACCOUNT WITH " COUNTY DEPOSITORY " BANK, AND THEN, AT THE END OF THE CALENDAR MONTH IN WHICH SUCH MONEYS WERE COLLECTED, IN CONNECTION WITH THE DISTRIBUTION THEREOF AMONG THE DIFFERENT FUNDS UPON THE BOOKS OF THE COUNTY TREASURER, PURSUANT TO 68 O.S. 205 [68-205], DRAW CHECKS UPON SUCH GENERAL ACCOUNT IN SUCH BANK IN FAVOR OF THE VARIOUS SEPARATE FUNDS AND TO DEPOSIT THE SAME IN SEPARATE AND DISTINCT ACCOUNTS IN THE SAME BANK, WHICH REPRESENT SUCH SEPARATE FUNDS UPON THE COUNTY TREASURER'S BOOKS . . . IS THERE A REQUIREMENT OF A SECURITY FOR DEPOSITS ? — AFFIRMATIVE (FEDERAL DEPOSIT INSURANCE CORPORATION, INSURED, PUBLIC FUNDS, CUSTODY, SPECIAL ACCOUNT, CLEARING ACCOUNT, GENERAL CHECKING ACCOUNT) CITE: 19 O.S. 111 [19-111], 19 O.S. 682 [19-682], 62 O.S. 511 [62-511], 68 O.S. 205 [68-205] (RICHARD M. HUFF)